NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              RICKY G., Appellant,

                                         v.

                        PRISCILLA G., A.G., Appellees.

                              No. 1 CA-JV 19-0264
                                FILED 12-12-2019


            Appeal from the Superior Court in Maricopa County
                              No. JS 19818
            The Honorable Melody Harmon, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Priscilla G., Laveen
Appellee
                     RICKY G. v. PRISCILLA G., A.G.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Lawrence F. Winthrop
joined.


B R O W N, Judge:

¶1          Ricky G. (“Father”) appeals the juvenile court’s order
terminating his parental rights to his daughter, A.G., based on
abandonment. For the following reasons, we affirm.

                             BACKGROUND

¶2            Father and Priscilla G. (“Mother”) are the biological parents
of A.G., who was born in 2014. The parents separated in February 2017.
After Father moved out of the home, Mother facilitated a couple of visits
between A.G. and Father by providing transportation. In March, however,
the parents “had a falling out,” which resulted in Mother obtaining an order
of protection against Father; A.G. was not listed as a protected party. The
order allowed Father to contact Mother through text, email, or court
processes to arrange visitation with A.G. Father emailed Mother in July
2017 to arrange a time to see A.G. Mother responded that they should put
a visitation plan in writing, and Father agreed but never followed up or
attempted to create a plan.

¶3            Mother filed a pro per petition to terminate Father’s parental
rights due to abandonment in November 2018. She also requested that the
juvenile court waive the social study requirement. At the termination
hearing, Mother testified that Father made no attempts to see A.G. for two
years and failed to provide any financial support. Mother explained that
A.G. does not know who Father is and that she identifies Mother’s new
husband as her father.

¶4             The court granted the petition, finding that Mother proved
the statutory ground of abandonment, and termination would be in A.G.’s
best interests. The court did not address Mother’s request for waiver of a
social study. Father timely appealed.




                                     2
                      RICKY G. v. PRISCILLA G., A.G.
                          Decision of the Court

                               DISCUSSION

¶5             To terminate parental rights, the juvenile court must find, by
clear and convincing evidence, at least one statutory ground warranting
termination, and by a preponderance of the evidence, that termination of
the parent-child relationship is in the child’s best interests. Crystal E. v.
Dep’t of Child Safety, 241 Ariz. 576, 577, ¶ 4 (App. 2017). We will not disturb
the court’s ruling absent an abuse of discretion or unless there is no
reasonable evidence to support the court’s findings. Mary Lou C. v. Ariz.
Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004). An abuse of discretion
occurs when the court misapplies the law. Ruben M. v. Ariz. Dep’t of Econ.
Sec., 230 Ariz. 236, 239, ¶ 13 (App. 2012).

¶6            Father’s only argument on appeal is that the juvenile court
erred by neglecting to order Mother to submit a social study under A.R.S.
§ 8-536(A), which provides in relevant part that, when a petition for
termination of parental rights is filed, the court must order a social study.
But the court may waive this requirement if it is in child’s best interests.
A.R.S. § 8-536(C). Although the record does not show the juvenile court
ordered or waived the social study, Father did not object to the lack of a
social study at any point during the termination proceedings. He has
therefore waived this argument on appeal. See Kimu P. v. Ariz. Dep’t of Econ.
Sec., 218 Ariz. 39, 44, ¶ 19 n.3 (App. 2008) (noting that a parent waives an
argument by failing to raise it in the juvenile court); see also Shawanee S. v.
Ariz. Dep’t of Econ. Sec., 234 Ariz. 174, ¶ 18 (App. 2014) (holding it was
incumbent on the parent to promptly raise concerns to the juvenile court
about the adequacy of reunification services and her failure to do so
constituted waiver of the right to challenge it on appeal).

¶7            Even assuming the juvenile court erred by failing to order a
social study, under the circumstances of this case the error was merely
technical—it had no demonstrable effect on the outcome of this termination
proceeding. See Ariz. Const. art. 6, § 27 (“No cause shall be reversed for
technical error in pleadings or proceedings when upon the whole case it
shall appear that substantial justice has been done.”). Father fails to identify
any new evidence such a study might have revealed to the court. Nor does
he argue that he was prejudiced by the absence of the study or explain how
it would have affected the court’s findings.




                                       3
                   RICKY G. v. PRISCILLA G., A.G.
                       Decision of the Court


                            CONCLUSION

¶8            We affirm the juvenile court’s order terminating Father’s
parental rights.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      4